Case: 2:20-cv-00101-SDM-KAJ Doc #: 15 Filed: 02/27/20 Page: 1 of 5 PAGEID #: 41

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

ICON ENTERTAINMENT GROUP, et al.,
Plaintiffs,
Civil Action 2:20-cv-101
V. Judge Sarah D. Morrison

Magistrate Judge Jolson
STEVEN G. ROSSER, et al.,

Defendants.

RULE 26(f) REPORT

Pursuant to Federal Rule of Civil Procedure 26(f), a meeting was held on February 24,
2020 and was attended by:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

David A. Goldstein , counsel for plaintiff(s) Icon Entertainment Group, et
al, >

Gina M. Piacentino , counsel for plaintiff(s)Icon Entertainment Group, et
al. >

Barton R. Keyes , counsel for plaintiff(s)Icon Entertainment Group, et
al, >

Rex H. Elliot , counsel for plaintiff(s) Icon Entertainment Group, et
al. ,

Larry H. James , counsel for defendant(s)Rosser and Lancaster ,
Christopher R. Green , counsel for defendant(s)Rosser and Lancaster ,
Natalie P. Bryans , counsel for defendant(s)Rosser and Lancaster ,
Westley M. Phillips , counsel for defendant(s) City of Columbus

 

 

Counsel represent that, during the meeting, they engaged in a meaningful attempt to meet and
confer on the matters outlined below.

 
Case: 2:20-cv-00101-SDM-KAJ Doc #: 15 Filed: 02/27/20 Page: 2 of 5 PAGEID #: 42

1, CONSENT TO MAGISTRATE JUDGE
Do the parties consent to Magistrate Judge jurisdiction pursuant to 28 U.S.C. § 636(c)?

Yes x No

2. INITIAL DISCLOSURES
Have the parties agreed to make initial disclosures?

Yes x No The proceeding is exempt under Rule 26(a)(1)(B)

If yes, such initial disclosures shall be made by: Not applicable.

3, VENUE AND JURISDICTION
Are there any contested issues related to venue or jurisdiction?

Yes x No

If yes, describe the issue: None.

If yes, the parties agree that any motion related to venue or jurisdiction shall be filed by:

Not applicable.
4, PARTIES AND PLEADINGS

The parties agree that any motion or stipulation to amend the pleadings or to join
additional parties shall be filed by April 10, 2020.

b. Ifthe case is a class action, the parties agree that the motion for class certification shall be
filed by: Not applicable.

5. MOTIONS
a, Are there any pending motion(s)?
Yes x No

If yes, indicate which party filed the motion(s), and identify the motion(s) by name and
docket number: Not applicable.
6.

Case: 2:20-cv-00101-SDM-KAJ Doc #: 15 Filed: 02/27/20 Page: 3 of 5 PAGEID #: 43

b. Are the parties requesting expedited briefing on the pending motion(s)?

Not applicable.
If yes, identify the proposed expedited schedule:

Not applicable.

ISSUES

Jointly provide a brief description of case, including causes of action set forth in the complaint,
and indicate whether there is a jury demand:

The claims in this case arise from a criminal complaint filed by Defendants Rosser and
Lancaster against Plaintiff Icon Entertainment Group for violations of O.R.C. 2907.40(B)
and various criminal complaints filed by Defendants Rosser and Lancaster against
employees of Plaintiff Icon Entertainment Group for violations of O.R.C. 2907.40(C)(2).

Plaintiffs’ Complaint sets forth seven (7) causes of action: (1) malicious prosecution in
violation of the Fourth and Fourteenth Amendments and Ohio common law; (2) civil
conspiracy to violate the Fourth and Fourteenth Amendment; (3) abuse of process in
violation of Ohio common law; (4) violation of civil rights pursuant to 42 U.S.C. 1983; (5)
violation of civil rights pursuant to 42 U.S.C. 1983; (6) violation of civil rights pursuant to
42 U.S.C, 1983 by Defendant City of Columbus; and (7) violation of civil rights pursuant
to 42 U.S.C. 1983. As of the date of this Report, Plaintiffs and Defendants Rosser and
Lancaster have issued a jury demand.

DISCOVERY PROCEDURES

The parties agree that all discovery shall be completed by November 24, 2020. The parties
to schedule their discovery in such a way as to require all responses to discovery to be
served prior to the cut-off date, and to file any motions relating to discovery within the
discovery period unless it is impossible or impractical to do so, If the parties are unable to
reach an agreement on any matter related to discovery, they are directed to arrange a
conference with the Court. To initiate a telephone conference, counsel are directed to join
together on one line and then call the Magistrate Judge’s chambers or provide the Court with
a call -in number.

 

. Do the parties anticipate the production of ESI? Yes X No

If yes, describe the protocol for such production: Not applicable.

Do the parties intend to seek a protective order or clawback agreement? The parties have
not yet agreed that a Protective Order is necessary in this case or the terms thereof.

 
Case: 2:20-cv-00101-SDM-KAJ Doc #: 15 Filed: 02/27/20 Page: 4 of 5 PAGEID #: 44

8. DISPOSITIVE MOTIONS
a. Any dispositive motions shall be filed by January 8, 2021.
b. Are the parties requesting expedited briefing on dispositive motions?

Yes x No

If yes, identify the proposed expedited schedule: Not applicable.
Opposition to be filed by January 29, 2021; Reply brief to be filed by February 12, 2021.

9. EXPERT TESTIMONY

Yet to be determined.

10. SETTLEMENT

Plaintiff(s) will a make a settlement demand by_June 1, 2020. Defendant will respond by

July_1, 2020. The parties agree to make a good faith effort to settle this case. The parties
understand that this case will be referred to an attorney mediator, or to the Magistrate Judge, for
a settlement conference. The Court refers cases to settlement throughout the year. The parties

request the following month and year:
September 2020

 

In order for the conference to be meaningful, the parties agree to complete all discovery that may
affect their ability to evaluate this case prior to the settlement conference. The parties understand
that they will be expected to comply fully with the settlement conference orders which require,
inter alia, that settlement demands and offers be exchanged prior to the conference and that
principals of the parties attend the conference.

11. RULE 16 PRETRIAL CONFERENCE
Do the parties request a scheduling conference?

X_ Yes, the parties would like a conference with the Court prior to it issuing a scheduling
order. The parties request that the conference take place in chambers X_by
telephone.

A preliminary pretrial conference has been set for March 11, 2020 at
2:30 PM. Call-in instructions have been provided to the parties and
Court.

No, a conference is not necessary; the Court may issue a scheduling order after
considering this Report.
Case: 2:20-cv-00101-SDM-KAJ Doc #: 15 Filed: 02/27/20 Page: 5 of 5 PAGEID #: 45

12. OTHER MATTERS

Indicate any other matters for the Court’s consideration: None at this time.

Signatures:
Attorney for Plaintiff(s):

/s/ David A. Goldstein (0064461)
Counsel for Icon Entertainment Group, et al.

/s/ Rex H. Elliott (0054054)

/s/ Barton R. Keyes (0083979)
Counsel for Icon Entertainment Group, et al.

/s/ Gina M. Piacentino (0086225)
Counsel for Icon Entertainment Group, et al.

Attorney for Defendant(s):

/s/ Larry H. James (0021773)
Counsel for Steven G. Rosser and Whitney

Lancaster

/s/ Christopher R. Green (0096845)
Co-Counsel for Steven G. Rosser and Whitney

Lancaster

/s/ Natalie P. Bryans (0097697)
Co-Counsel for Steven G. Rosser and Whitney

Lancaster

/s/ Westley M. Phillips (0077728)
Counsel for City of Columbus

 
